                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
GORDON H. HAYES, JR.,                   )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 18-12238-TSH
                   v.                   )
                                        )
JOHN O. MIRICK and MIRICK,              )
O’CONNELL, DEMALLIE & LOUGEE,           )
LLP                                     )
                                        )
                   Defendants.          )
______________________________________ )


      MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS
                         (Docket No. 14)

                                          May 13, 2019

HILLMAN, D.J.

       Gordon H. Hayes, Jr. (“Plaintiff”) filed this suit bringing several claims against John O.

Mirick (“Defendant Mirick”) and Mirick, O’Connell, DeMaillie & Lougee, LLP (“Mirick

O’Connell”) (collectively “Defendants”). Plaintiff brings eight claims against Defendant Mirick:

breach of fiduciary duty (Count I), negligence (Count II), deceit and misrepresentation (Count III),

civil conspiracy (Count IV), defamation (Count V), invasion of privacy (Count VI), intentional

infliction of emotional distress (Count VII), and unjust enrichment (Count VIII). Plaintiff also

brings a claim for vicarious liability against Mirick O’Connell (Count IX), premised on Defendant

Mirick’s alleged liability, who is of counsel at Mirick O’Connell.

       Defendants subsequently filed a motion to dismiss for failure to state a claim. (Docket No.

14). For the reasons stated below, Defendants’ motion is granted in part and denied in part.

                                           Background
        The following facts are taken from Plaintiff’s Complaint (Docket No. 2) and assumed to

be true for the purposes of this motion. The court also may consider “matters fairly incorporated

within [the Complaint] and matters susceptible to judicial notice.” In re Colonial Mortgage

Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003).

        On November 18, 2008, the Plymouth County Probate and Family Court appointed

Attorney Tracy A. Craig to serve as Plaintiff’s permanent conservator. On October 21, 2015,

Plaintiff filed a complaint in Worcester Superior Court against Attorney Craig. (Docket No. 15-1,

at 2). Subsequently, Attorney Craig, represented by Defendant Mirick, petitioned to resign as

Plaintiff’s conservator. Id. at 7. 1 On July 1, 2016, Plaintiff then filed a petition to terminate the

conservatorship. On August 17, 2017, the Plymouth County Probate & Family Court terminated

the conservatorship.

        From August 2015 until the termination of the conservatorship, Plaintiff was unable to

reach Ms. Craig and was instead forced to direct his inquiries to Defendant Mirick. Plaintiff

contends that Defendant Mirick, while acting as Plaintiff’s “de facto conservator,” breached his

fiduciary duty to Plaintiff, disclosed Plaintiff’s personal information to third parties, engaged in

deceit and misrepresentation regarding Plaintiff’s assets, conspired with Ms. Craig to convert

Plaintiff’s assets, and improperly withdrew money from Plaintiff’s assets for compensation.

                                            Legal Standard
        A defendant may move to dismiss, based solely on the complaint, for the plaintiff's “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule

12(b)(6) motion to dismiss, a complaint must allege “a plausible entitlement to relief.” Bell Atl.


1
  Plaintiff’s verified complaint and Attorney Craig’s petition to resign as conservator are susceptible to
judicial notice. See Rife v. OneWest Bank, F.S.B., 2016 WL 8709995, at *1 (D. Mass. Feb. 12, 2016)
(considering verified complaint and docket from plaintiff’s earlier Land Court action on motion to dismiss),
aff’d, 873 F.3d 17 (1st Cir. 2017).

                                                     2
Corp. v. Twombly, 550 U.S. 544, 559, 127 S.Ct. 1955 (2007). Although detailed factual allegations

are not necessary to survive a motion to dismiss, the standard “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555,

127 S.Ct. 1955. “The relevant inquiry focuses on the reasonableness of the inference of liability

that the plaintiff is asking the court to draw from the facts alleged in the complaint.” Ocasio-

Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011).

       In evaluating a motion to dismiss, the court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Langadinos v.

American Airlines, Inc., 199 F.3d 68, 68 (1st Cir. 2000). It is a “context-specific task” to determine

“whether a complaint states a plausible claim for relief,” one that “requires the reviewing court to

draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129

S.Ct. 1937 (2009) (internal citations omitted). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—that the pleader is entitled to relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)). On the

other hand, a court may not disregard properly pled factual allegations, “even if it strikes a savvy

judge that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556, 127 S.Ct. 1955.

                                             Discussion
                                 1. Litigation Privilege (All Counts)
       Defendants argue that all of Plaintiff’s claims improperly rely on communications

protected by the litigation privilege. Defendants have the burden of demonstrating the privilege

applies. Meltzer v. Grant, 193 F. Supp. 2d 373, 381 (D. Mass. 2002). The litigation privilege

“shields an attorney from civil liability to nonclients for statements made in the course of

litigation.” Bartle v. Berry, 80 Mass.App.Ct. 372, 378 (2011). Further, statements are privileged

“where such statements are made by an attorney engaged in his function as an attorney whether in

                                                  3
the institution or conduct of litigation or in conferences and other communications preliminary to

litigation.” Striber v. Raymond, 370 Mass. 105, 109 (1976).

       The privilege does not, however, “extend to claims that allege conduct, not speech, as the

basis for liability. To the contrary, such an extension would unmoor the privilege from its original

purpose—to shield individuals from defamation claims based on testimony given during a judicial

proceeding.” The Gillette Company v. Provost, 91 Mass.App.Ct. 133, 1442 (2017); see also 58

Swansea Mall Drive, LLC v. Gator Swansea Property, LLC, No. CV 15-13538-RGS, 2016 WL

5946872, at *1 (D. Mass. Oct. 12, 2016) (“The law draws a distinction between holding a speaker

liable for the content of her speech, on the one hand, and using that speech as evidence of her

misconduct, on the other.”).

        “Whether [the litigation] privilege applies is determined on a case-by-case basis, after a

fact-specific analysis, with a proper consideration of the balance between a plaintiff’s right to seek

legal redress for injuries suffered and the public policy supporting the application of such a strong

protection from the burdens of the litigation.” Fisher v. Lint, 69 Mass.App.Ct. 360, 365-66, 868

N.E.2d 161 (2007).

       Here, it is not clear from Plaintiff’s pleadings whether the privilege applies. See Shirokov

v. Dunlap, Grubb & Weaver, PLLC, 2012 WL 1065578, at *23 (D. Mass. Mar. 27, 2012) (“[A]

motion to dismiss on the basis of the litigation privilege only succeeds when the entitlement to the

privilege is demonstrated by the complaint itself.”). It is true that “the most common application

of the [litigation] privilege is to bar defamation actions brought against a speaker based on her

statements in the course of a lawsuit for fear of undermining the truth-seeking function of the

judicial process.” 58 Swansea Mall Drive, No. CV 15-13538-RGS, 2016 WL 5946872, at *1. It

is also true, however, that “the unreasonable and unnecessary publication of information outside



                                                  4
of the litigation may negate the privilege.” Encompass Ins. Co. of MA v. Giampa, 522 F. Supp. 2d

300, 309 (D. Mass. 2007); see also Robert L. Sullivan, D.D.S., P.C. v. Birmingham, 11

Mass.App.Ct. 359, 362, 416 N.E.2d 528 (1981) (“The privilege, however, cannot be exploited as

an opportunity to defame with immunity, because it is available only when the challenged remarks

are relevant or pertinent to the judicial proceedings. Moreover, the privilege may be lost by

unnecessary or unreasonable publication to one for whom the occasion is not privileged.” (citations

omitted)). While the Court has taken judicial notice of the proceedings in which Defendant Mirick

represented Ms. Craig, it is still not clear from the pleadings whether Defendant Mirick’s

statements fall within the scope of the litigation privilege. Therefore, it is inappropriate for the

Court to decide whether it applies at this stage in the litigation. See Meltzer, 193 F. Supp. 2d at

381 (declining to decide whether the litigation applied on motion to dismiss because the motion

was not “based on a contention the complaint ‘on its face’ supports the application of the

privilege.” (quoting Kipp v. Kueker, 7 Mass.App.Ct. 206, 210, 386 N.E.2d 1282 (1979)).

                          2. Fiduciary Duty & Negligence (Counts I & II)

       Defendants next argue that Plaintiff fails to state a claim for breach of fiduciary duty and

negligence because Defendant Mirick owed no duty to Plaintiff. “To satisfy the elements of a

claim for breach of fiduciary duty, the plaintiff must allege four elements: (1) existence of a

fiduciary duty arising from a relationship between the parties, (2) breach of that duty, (3) damages,

and (4) a causal relationship between the breach and the damages.” Szulik v. State St. Bank & Tr.

Co., 935 F. Supp. 2d 240, 275 (D. Mass. 2013). In addition, “[t]o state a claim for negligence

under Massachusetts law, a plaintiff must allege: (1) a legal duty owed by defendant to plaintiff;

(2) a breach of that duty; (3) proximate or legal cause; and (4) actual damage or injury.” MacKenzie

v. Flagstar Bank, FSB, 738 F.3d 486, 495 (1st Cir. 2013).



                                                 5
       Plaintiff contends that a duty arose for both claims because Defendant Mirick “assum[ed]

the role of the Plaintiff’s conservator.” (Docket No. 1 ¶¶ 43, 47). In Massachusetts, a conservator

may only be appointed by a court after notice and hearing. See Mass. Gen. L. c. 190B § 5-401(a)

(“Upon petition and after notice and hearing in accordance with the provisions of this part, the

court may appoint a limited or unlimited conservator or make any other protective order for cause

as provided in this section.”). Plaintiff does not allege that a court appointed Defendant Mirick a

conservator. Rather, Defendant Mirick acted as counsel to the court-appointed conservator, Ms.

Craig, during the termination proceedings noted above. And while Ms. Craig may have continued

to owe Plaintiff a duty as his conservator until that relationship was terminated, Defendant Mirick

does not suddenly inherit Ms. Craig’s duties by virtue of his representation. Accordingly, Counts

I and II must be dismissed.

                                      3. Defamation (Count V)

       “Defamation claims under Massachusetts law have four elements: ‘(1) that [t]he defendant

made a statement, concerning the plaintiff, to a third party; (2) that the statement was defamatory

such that it could damage the plaintiff’s reputation in the community; (3) that [t]he defendant was

at fault in making the statement; and (4) that [t]he statement either caused the plaintiff economy

loss . . . or is actionable without proof of economic loss.’” IBX Jets, LLC v. Sullivan, 2018 WL

1188752, at *3 (D. Mass. Mar. 7, 2018) (alterations in original) (quoting Shay v. Walters, 702 F.3d

76, 81 (1st Cir. 2012)).

       Plaintiff contends that “Mr. Mirick drafted and published, to third parties, defamatory

emails that falsely alleged the Plaintiff had engaged in immoral and unlawful behavior.” (Docket

No. 2 ¶ 64). In addition, “Mr. Mirick published these false and defamatory emails with the

knowledge that the statements were false, or with reckless disregard as to the falsity of the



                                                6
statements.” Id. ¶ 65. Finally, “Mr. Mirick’s publication of false and defamatory statements

regarding the Plaintiff has caused the Plaintiff to suffer, and continue to suffer, damages, including

but not limited to emotional distress and injury to his reputation.” Id. ¶ 66.

       Plaintiff has done nothing more than recite the elements of a defamation claim. Iqbal, 556

U.S. at 678, 129 S.Ct. 1937 (“[A] court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

actions, supported by mere conclusory statements, do not suffice.”). Put another way, Plaintiff’s

allegations are not sufficiently specific to survive Defendants’ motion. See Ligotta v. Daly XXL

Commc’ns, Inc., 2018 WL 1586340, at *5 (D. Mass. Mar. 26, 2018) (“The allegation that the

statements were ‘made to others’ merely paraphrases the element of ‘publication’ and is not a

factual statement adequate to support the claim.”); Samria Iglesia Evangelica, Inc. v. Lorenzo,

2018 WL 3429912, at *4 (D. Mass. July 16, 2018) (dismissing defamation claim where the plaintiff

“fail[ed] to plead even the context, timing, or recipient of any statement that it alleges ‘affect[ed]

its reputation’”); Whyman v. Whalen, 2018 WL 3130630, at *8 (D. Mass. June 22, 2018) (“Here,

where [the plaintiff] failed to plead the context of the alleged defamatory statement, the timing of

the statement, and the person to whom the statement was made, [the plaintiff] has failed to provide

sufficient notice of the alleged defamatory statement to withstand [the defendant]’s Motion to

Dismiss.”).

       Plaintiff has not requested leave to amend in the event this Court found the Complaint

deficient, thus the Court need not invite him to do so. See United States ex rel. Karvelas v. Melrose-

Wakefield Hosp., 360 F.3d 220, 242 (1st Cir. 2004) (“Absent exceptional circumstances, a district

court has no obligation to invite a plaintiff to amend his or her compliant when the plaintiff has

not sought such amendment.”), abrogated on other grounds by United States ex rel. Gagne v. City



                                                  7
of Worcester, 565 F.3d 40 (1st Cir. 2009). Nonetheless, the Court will grant Plaintiff leave to

amend Count V.

                                     4. Invasion of Privacy (Count VI)

        Massachusetts courts only recognize a statutory cause of action for invasion of privacy.

Mass. Gen. L. c. 214, § 1B. 2 To state a claim, a plaintiff must demonstrate that there was “[1] a

gathering and dissemination of facts of a private nature that [2] resulted in an unreasonable,

substantial or serious interference with his privacy.” Branyan v. Southwest Airlines Co., 105 F.

Supp. 3d 120, 126 (D. Mass. 2015) (citing Nelson v. Salem State Coll., 446 Mass. 525, 845 N.E.2d

338, 348 (2006)). “To fall under the protection of the statute, the disclosed facts must be of a

‘highly personal or intimate nature.’” Taylor v. Swartwout, 445 F. Supp. 2d 98, 103 (D. Mass.

2006) (quoting Bratt v. Int’l Bus. Machs. Corp., 392 Mass. 508, 518, 467 N.E.2d 126 (1984)).

        Plaintiff asserts that Defendant Mirick disseminated highly personal and intimate

information about Plaintiff without consent or a legitimate purpose, which caused Plaintiff to

suffer damages. (Docket No. 2 ¶¶ 68-71).             Plaintiff has presented no facts that plausibly

demonstrate he is entitled to relief. Instead, Plaintiff has pled conclusions that track the elements

of his claim. That is not enough. See Twombly, 550 U.S. 544 U.S. at 555, 127 S.Ct. 1955.

        As noted above, although the Court is not required to do so, it will also grant Plaintiff leave

to amend Count VI.



2
  Plaintiff does not cite the Massachusetts statute providing a cause of action for invasion of privacy and
“Massachusetts has never recognized a common-law invasion of privacy claim.” Barrigas v. United States,
2018 WL 1244780, at *8 (D. Mass. Mar. 9, 2018); see also Alberts v. Devine, 395 Mass. 59, 70, 479 N.E.2d
113 (1985). Further, the First Circuit has explained, “it is not [the federal court’s] place to create new
causes of action under state law.” Spencer v. Roche, 659 F.3d 142, 150 n.6 (1st Cir. 2011). Thus, federal
courts have routinely dismissed common-law invasion of privacy claims. See, e.g., Cloutier v. City of
Lowell, 2015 WL 8751334, at *9 (D. Mass. Dec. 14, 2015) (dismissing plaintiff’s Massachusetts common-
law invasion of privacy claim). Nonetheless, I will assume that Plaintiff has attempted to assert a statutory
claim.

                                                     8
                      5. Intentional Infliction of Emotional Distress (Count VII)

        “To sustain a claim of intentional infliction of emotional distress, a plaintiff must show (1)

that the defendant intended to cause, or should have known that his conduct would cause,

emotional distress; (2) that the defendant’s conduct was extreme and outrageous: (3) that the

defendant’s conduct caused the plaintiff’s distress; and (4) that the plaintiff suffered severe

distress.” Sena v. Commonwealth, 417 Mass. 250, 263-64, 629 N.E.2d 986 (1994) (citation

omitted). “Liability for ‘extreme and outrageous’ conduct ‘cannot be predicated upon mere insults,

indignities, threats, annoyances, petty oppressions, or other trivialities, . . . rather, [l]iability [may

be] found only where the conduct has been so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.’” Roman v. Trustees of Tufts College, 461 Mass. 707, 718,

964 N.E.2d 331 (2012) (alterations in original) (quoting Foley v. Polaroid Corp., 400 Mass. 82,

99, 508 N.E.2d 72 (1987)).

        “The standard for making a claim of intentional infliction of emotional distress is very

high.” Doyle v. Hasbro, Inc., 103 F.3d 186, 195 (1st Cir. 1996) (citing Agis v. Howard Johnson

Co., 371 Mass. 140, 144-45, 355 N.E.2d 315 (1976)). In addition, “[i]t is for the court to determine,

in the first instance, whether the defendant’s conduct may reasonably be regarded as so extreme

and outrageous as to permit recovery.” Caputo v. Bos. Edison, Co., 924 F.2d 11, 14 (1st Cir. 1991)

(applying Massachusetts law) (quoting Restatement (Second) Torts § 46 cmt. h (1965)).

        Plaintiff alleges three bases for his claim. First, Defendant Mirick lied to Plaintiff in order

to hide that Ms. Craig had improperly given Plaintiff’s dog to an unknown third party. (Docket

No. 2 ¶¶ 51-58). Second, Defendant Mirick drafted and published, to third parties, defamatory

emails that falsely alleged Plaintiff engaged in immoral and unlawful behavior. Id. ¶¶ 64-66.



                                                    9
Third, Defendant Mirick disseminated personal and intimate information about Plaintiff to third

parties without any legitimate purpose. Id. ¶¶ 68-70. Defendants argue that Defendant Mirick’s

alleged actions cannot be characterized as “extreme and outrageous” or “beyond all possible

bounds of decency.” (Docket No. 15, at 8).

       Insofar as Plaintiff relies on Defendant Mirick’s alleged lies regarding the whereabouts of

Plaintiff’s dog as a basis for his intentional infliction of emotional distress claim, that claim fails

as a matter of law. See Rule v. Fort Dodge Animal Health, Inc., 604 F. Supp. 2d 288, 305 n.17 (D.

Mass. 2009) (noting that even if the plaintiff had alleged “that her increased concern about her

dog’s health was a cognizable personal injury, I would have declined to make such a finding” since

“Massachusetts has not extended recovery of damages in tort for emotional distress resulting from

an injury to a third party to include persons who suffer the loss of a companion animal” (citations

omitted)); Krasnecky v. Meffen, 56 Mass.App.Ct. 418, 421-23, 777 N.E.2d 1286 (2002) (holding

that sheep owners could not recovery damages for emotional distress against owners of dogs who

had entered sheep owners’ property and slaughtered sheep the previous day); Recovery of

Damages for Emotional Distress Due to Treatment of Pets and Animals, 91 A.L.R.5th 545 (2001).

       The second and third bases essentially reassert Plaintiff’s otherwise insufficiently pled

defamation and invasion of privacy claims. Massachusetts law permits a plaintiff to rely on

defamatory statements for an intentional infliction of emotional distress claim. See e.g., Butcher v.

University of Massachusetts, 94 Mass.App.Ct. 33, 42, 111 N.E.3d 294 (2018) (holding that

intentional infliction of emotional distress claim that was “premised on the same factual bases as

[a] defamation claim” survived summary judgment); Tech Plus, Inc. v. Ansel, 59 Mass.App.Ct. 12,

26, 793 N.E.2d 1256 (2003) (permitting jury to find extreme and outrageous conduct where

defendant made multiple statements to his colleagues that plaintiff, fellow colleague, engaged in



                                                  10
anti-Semitic and homophobic behavior).        For the same reasons the predicate claims were

dismissed, however, so to is Plaintiff’s derivate infliction of emotional distress claim. Indeed,

Plaintiff’s “complaint is devoid of specific allegations of the emotional toll [Defendant’s] actions

took on [him].” Rinsky v. Trustees of Boston University, 2010 WL 5437289, at *11 (D. Mass. Dec.

27, 2010) (dismissing intentional infliction of emotional distress claim); see also French v. United

Parcel Service, Inc., 2 F. Supp. 2d 128, 132 (D. Mass. 1998) (dismissing intentional infliction of

emotional distress claim that relied entirely on an inadequately pled invasion of privacy claim).

                                            Conclusion

       For the reasons stated above, Defendants’ motion (Docket No. 14) is granted in part and

denied in part. Counts I, II, V, VI, and VII are dismissed for the reasons set forth above. Plaintiff

will have 14 days to amend his Complaint with respect to Counts V and VI. Defendants’ motion

as to the remaining Counts is denied.

SO ORDERED

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




                                                 11
